Case: 1:18-cv-07717 Document #: 9 Filed: 01/03/19 Page 1 of 7 PageID #:243




                   Exhibit A
     Case: 1:18-cv-07717 Document #: 9 Filed: 01/03/19 Page 2 of 7 PageID #:244



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


Juul Labs, Inc.,

                      Plaintiff,

                  v.                                 Civil Action No. 18 CV 7717
Shenzhen OVNS Technology Co., Ltd.,
                                                     AMENDED COMPLAINT FOR PATENT
MistHub, LLC,                                        INFRINGEMENT AND
                                                     DEMAND FOR JURY TRIAL
Lan & Mike International Trading, Inc.,
                                                     Judge Andrea W. Wood
VaporDNA,                                            Magistrate Judge Susan E. Cox

                      Defendants.


       Plaintiff Juul Labs, Inc. (“Juul” or “Plaintiff”) files this Amended Complaint against

Shenzhen OVNS Technology Co., Ltd. (“OVNS”), MistHub, LLC (“MistHub”), Lan & Mike

International Trading, Inc. (“L&M Trading”), and VaporDNA (“VaporDNA”) (collectively

“Defendants”) and alleges as follows:

                                   NATURE OF THIS ACTION

       1.      This is a civil action arising out of Defendants’ patent infringement in violation of

the Patent Laws of the United States, 35 U.S.C. §§ 271 and 281-285.

                                            PARTIES

       2.      Juul is a privately-held corporation organized and existing under the laws of

Delaware, having a principal place of business at 560 20th Street, San Francisco, CA 94107.

       3.      Defendant OVNS is a foreign company organized and existing under the laws of

China, having a principal place of business at 6F, North Side of Xinlong Tech Park, No. 2,

Dawangshan Industrial 1st Road, Shajing Town, Baoan District, Shenzhen, Guangdong, China.



                                                 1
     Case: 1:18-cv-07717 Document #: 9 Filed: 01/03/19 Page 3 of 7 PageID #:245



       4.      Defendant MistHub is a limited liability company organized and existing under

the laws of Illinois, having a principal place of business at 1674 Barclay Blvd., Buffalo Grove,

IL 60089.

       5.      Defendant L&M Trading is a corporation organized and existing under the laws

of California, having a principal place of business at 20435 Gramercy Place, Suite 101, Torrance,

CA 90501.

       6.      Defendant VaporDNA is a corporation organized and existing under the laws of

California, having a principal place of business at 20435 Gramercy Place, Suite 101, Torrance,

CA 90501.

                                JURISDICTION AND VENUE

       7.      This Court has subject-matter jurisdiction over Juul’s patent-infringement claims

under 28 U.S.C. §§ 1331 and 1338(a).

       8.      This Court has personal jurisdiction over OVNS at least because OVNS has

purposefully imported the accused JC01 cartridges into this District, made those products

available for sale through an established distribution chain including through the

www.ovnstech.en.alibaba.com, www.misthub.com, and www.vapordna.com websites, and Juul’s

cause of action for patent infringement arises out of these activities. See Exhibit 1 [print out of

JC01 cartridges for sale at ovnstech.en.alibaba.com]; Exhibit 2 [print out of JC01cartridges for

sale at misthub.com]; Exhibit 3 [print out of JC01cartridges for sale at vapordna.com]; Exhibit 4

[receipt from vapordna.com for JC01 cartridges shipped to an address in Chicago, Illinois

60641]; Exhibit 5 [photographs of JC01 cartridge packaging displaying the “CE” marking

indicating a Chinese export].

       9.      This Court has personal jurisdiction over MistHub at least because MistHub is

incorporated in this District and because MistHub has purposefully imported the accused JC01


                                                2
     Case: 1:18-cv-07717 Document #: 9 Filed: 01/03/19 Page 4 of 7 PageID #:246



cartridges into this District, and made those products available for sale through an established

distribution chain including through the www.misthub.com website, and Juul’s cause of action

for patent infringement arises out of these activities. See Exhibit 2 [print out of JC01 cartridges

for sale at misthub.com]; Exhibit 6 [incorporation records for MistHub showing principal office

in Buffalo Grove, IL].

       10.     This Court has personal jurisdiction over L&M Trading at least because L&M

Trading has purposefully imported the accused JC01 cartridges into this District, and made those

products available for sale through an established distribution chain including through the

www.vapordna.com website, and Juul’s cause of action for patent infringement arises out of

these activities. See Exhibit 3 [print out of JC01 cartridges for sale at vapordna.com]; Exhibit 4

[receipt from vapordna.com for JC01 cartridges shipped to address in Chicago, Illinois 60641];

Exhibit 7 [print out of vapordna.com terms and conditions listing Lan & Mike International

Trading, Inc. as the owner of the trademarks and listing Lan & Mike International’s address].

       11.     This Court has personal jurisdiction over VaporDNA at least because VaporDNA

has purposefully imported the accused JC01 cartridges into this District, and made those

products available for sale through an established distribution chain including through the

www.vapordna.com website, and Juul’s cause of action for patent infringement arises out of

these activities. See Exhibit 3 [print out of JC01 cartridges for sale at vapordna.com]; Exhibit 4

[receipt from vapordna.com for JC01 cartridges shipped to address in Chicago, Illinois 60641].

       12.     Venue is proper for OVNS in this District under 28 U.S.C. § 1391(b)(3) at least

because this Court has personal jurisdiction over OVNS and there is no district in which OVNS

resides. Venue is proper for MistHub in this District under 28 U.S.C. § 1400(b) at least because




                                                3
     Case: 1:18-cv-07717 Document #: 9 Filed: 01/03/19 Page 5 of 7 PageID #:247



MistHub is a resident and corporate citizen of this district and has a regular and established

places of business in this District and has committed acts of infringement in this District.

               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 10,104,915

        13.     Juul re-alleges and incorporates by reference Paragraphs 1-12 above, as if fully

set forth herein.

        14.     On October 23, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,104,915, entitled “Securely attaching cartridges

for vaporizer devices,” to inventors Adam Bowen, Steven Christensen, James Monsees, Joshua

Morenstein, and Christopher Nicholas HibmaCronan. The ’915 patent issued from U.S.

Application No. 15/815,666, filed November 16, 2017. There are no fees currently due with

respect to the ’915 patent.

        15.     The ’915 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’915 patent and possesses the exclusive right of recovery for past,

present, and future infringement. Each and every claim of the ’915 patent is valid and

enforceable. A true and correct copy of the ’915 patent is attached as Exhibit 8.

        16.     Juul virtually marks its products with the appropriate patent numbers, including

the ’915 patent.

        17.     On information and belief, OVNS, MistHub, L&M Trading, and VaporDNA

manufacture, use, import, distribute, offer to sell, and/or sell in the United States the JC01

cartridges that infringe the ’915 patent under 35 U.S.C. § 271(a). For example, the JC01

cartridges infringe claims 10, 15, 17, 29, 30, 31, and 32 of the ’915 patent at least because these

cartridges include each and every limitation of these claims either literally or under the doctrine

of equivalents. An exemplary claim chart for the JC01 cartridges is attached as Exhibit 9.




                                                  4
     Case: 1:18-cv-07717 Document #: 9 Filed: 01/03/19 Page 6 of 7 PageID #:248



       18.     By their actions, Defendants’ infringement of the ’915 patent has irreparably

harmed Juul. Unless Defendants’ infringing acts are enjoined by this Court, Juul will continue to

suffer additional irreparable injury. Juul has no adequate remedy at law.

       19.     By their actions, Defendants’ infringement of the ’915 patent has damaged, and

continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for Defendants’ infringing acts.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests judgment against OVNS, MistHub, L&M Trading, and

VaporDNA as follows:

       A.      That OVNS, MistHub, L&M Trading, and VaporDNA and all of their

subsidiaries, affiliates, officers, agents, servants, employees, attorneys, and its heirs, successors

and assigns, and all persons acting in concert or participation with OVNS, MistHub, L&M

Trading, and VaporDNA and each of them, be immediately enjoined and restrained,

preliminarily and permanently, without bond, from manufacturing, distributing, selling or

offering to sell in the United States or importing into the United States products infringing the

claims of the patent-at-issue; and deliver to Plaintiff all products that infringe the patent-at-issue;

       B.      A judgment by the Court that OVNS, MistHub, L&M Trading, and VaporDNA

have infringed U.S. Patent No. 10,104,915;

       C.      An award of damages for infringement of U.S. Patent No. 10,104,915 together

with prejudgment interest and costs, said damages to be trebled by reason of the intentional and

willful nature of OVNS’, MistHub’s, L&M Trading’s, and VaporDNA’s infringement, as

provided by 35 U.S.C. § 284;

       D.      A determination that this case is “exceptional” under 35 U.S.C. § 285, and an

award of Plaintiff’s reasonable attorneys’ fees;


                                                   5
     Case: 1:18-cv-07717 Document #: 9 Filed: 01/03/19 Page 7 of 7 PageID #:249



        E.      That any monetary award includes pre- and post-judgment interest at the highest

rate allowed by law;

        F.      For costs of suit; and

        G.      For such other or further relief as the Court deems just and proper.

                                          JURY DEMAND

        Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff respectfully demands a

trial by jury of any issues triable of right by a jury.

Dated: December 21, 2018                  By: /s/ Paul F Stack
                                              Attorney for Plaintiff Juul Labs, Inc.



STACK & O’CONNOR CHARTERED
1 Riverside Road
Riverside, IL 60546
(312) 782-0690 telephone
(708) 476-9574 direct
pstack@stacklaw.com

                                                Of Counsel:

                                                Daniel E. Yonan
                                                Michael E. Joffre
                                                Nirav N. Desai
                                                Jonathan Tuminaro
                                                STERNE, KESSLER, GOLDSTEIN & FOX PLLC
                                                1100 New York Avenue, NW
                                                Washington, DC 20005
                                                (202) 371-2600
                                                (202) 371-2540 (fax)
                                                dyonan@sternekessler.com
                                                mjoffre@sternekessler.com
                                                ndesai@sternekessler.com
                                                jtuminar@sternekessler.com




                                                    6
